SUPPLEMENTAL OPINION Mr. JUSTICE CRAVEN delivered the opinion of the court: The People have filed a petition for rehearing in this case and vigorously contend that the reversal of this conviction is error. The petition for rehearing states in part as follows: “The legal consequences of such a ruling are preposterous. Nothing in the law requires an absurd result. If the instant ruling were allowed to stand, a person whose license is revoked could apply for a license using a fictitious name and, having obtained the second ‘license,’ use his perfidy to immunize himself from prosecution for driving on a revoked license. The person devious enough to abuse the licensing provisions, thus, gains an advantage over another who is not dishonest. The factual and legal situation in this case is quite simple. In 1968, the defendant’s license and his privilege to obtain a license were revoked for a year and additionally until he properly qualifed for a license. In 1970, he attempted to do so and was rejected. He subsequently, in 1973, drove three times while his license and his privilege to obtain a license were revoked. In the meantime, he had obtained a ‘license’ using false information and specifically stating that his license had never been revoked. (R.77) Nonetheless, his privilege to obtain a license was never reinstated. The cancellation was not a revocation, but rather evidence that his license had not been properly reinstated.” The opinion as filed indicates that the defendant made application for and obtained a license in 1972 under the name of Karry Sharp. That license was cancelled on June 7, 1973. We are not persuaded that the cancellation voids ah initio the license thus obtained. We sought to point out in the opinion that one who knowingly and fraudulently obtains a license is subject to prosecution under other statutory provisions. The availability of that remedy removes any advantage that such fraudulent application would give over one who is not acting fraudulently. Accordingly, the petition for rehearing is denied. Petition for rehearing is denied. SIMKINS, P. J., and GREEN, J., concur.